DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 03/12/2020 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20060070251) in view of Sato (JP 2002221416)1, as evidence by Lu (JP 32126512) and further in view of Nakamura et al. (US 20190126395).
Regarding claim 1, Wu teaches 
	a laser line generator (fig. 1-5 and 10 and ¶7, laser line marking device) comprising,
	a laser beam source (laser-emitting device 5) configured to generate an incident laser beam having an optical axis (laser beam with optical axis shown in fig. 1 and 103);
	a conversion lens (¶23, lens) configured to convert the incident laser beam into a reference laser beam, the reference laser beam diffusing from the conversion lens so as to form a plane (as shown in figure 10, using laser beam and lens to form a plane);
	a lens holder (rotating member 4) holding the conversion lens (¶23, the lens can be rotated along with the rotating member 4 and shown in figure 1);
	a rotation axis abutting the lens holder (shown in fig. 1, rotating member 4 (lens holder)’s rotation axis abuts the lens holder), 
	a rotation support (laser rotating and locating system 2) abutting the rotation axis, the rotation support (2) supporting the lens holder (4) such that the lens holder (4) rotates relative to the rotation axis (¶23, the laser rotating and locating system 2 includes a fixing member 3, a rotating member 4 and a spring plate 6).
	Wu does not specifically teach a biasing portion abutting the lens holder and the rotation support in a first area, 
the first area being positioned on an imaginary plane perpendicular to the optical axis; and
	a gap adjuster configured to adjust a gap dimension between the lens holder and the rotation support in the first area.
However, in a similar field of endeavor, Sato teaches a laser line generator (fig. 1-4 and ¶1, apparatus using laser beam) comprising: a biasing portion (9) abutting the lens holder (7, ¶14) and the rotation support (6) in a first area, the biasing portion being configured to generate a biasing force to bring the lens holder and the support closer to each other (a spring has a biasing force, as evidenced by Lu ¶15, spring 24 applies biasing force to the lens holder 4 to firmly fix the lens holder 4 in the displacement tube 2).  
the first area being positioned on an imaginary plane perpendicular to the optical axis (the optical axis is passing through the center of the lens and an imaginary plane is place perpendicular to the optical axis); and
	a gap adjuster (6b and 7c, ¶17) configured to adjust a gap dimension between the lens holder (7) and the rotation support (6) in the first area.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a laser line generator of Wu with a biasing portion abutting the lens holder and the rotation support in a first area, the first area being positioned on an imaginary plane perpendicular to the optical axis; and a gap adjuster configured to adjust a gap dimension between the lens holder and the rotation support in the first area of Sato for the purpose of a simple construction, easy in assembly and adjustment, and has extremely high dispensing accuracy (¶5).
Wu in view of Sato and Lu does not specifically teach the rotation axis being perpendicular to the optical axis and parallel to the plane of the laser beam, and the imaginary plane being divided into the first area and a second area by the rotation axis.
However, in a similar field of endeavor, Nakamura teaches a laser line generator (fig. 25) comprising, the rotation axis being perpendicular to the optical axis and parallel to the plane of the laser beam (fig. 25; ¶89, adjustment mechanism 35 having a rotation axes perpendicular to the optical axis), and the imaginary plane being divided into the first area and a second area by the rotation axis (as shown in figure 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a laser line generator of Wu in view of Sato and Lu with the rotation axis being perpendicular to the optical axis and parallel to the plane, and the imaginary plane being divided into the first area and a second area by the rotation axis of Nakamura for the purpose of adjusting the optical element to any angle with respect to the plane perpendicular to the optical axis (¶89).
Regarding claim 14, Wu in view of Sato, as evidence by Lu, and further in view of  Nakamura teaches the invention as set forth above and Wu further teaches an optical axis rotation support (laser rotating and locating system 2) rotatably supporting the rotation support (2) relative to the optical axis (as shown in figure 1).
Regarding claim 17, Wu teaches 
	a method for adjusting an angle of a conversion lens in a laser line generator (fig. 1-5 and 10 and ¶7, laser line marking device), the method comprising,
	bringing a rotation axis into abutment with a lens holder (rotating member 4), the lens holder (4) holding the conversion lens (¶23, the lens can be rotated along with the rotating member 4 and shown in figure 1), the conversion lens (¶23, lens) being configured to convert an incident laser beam into a reference laser beam, the reference laser beam diffusing from the conversion lens so as to form a plane (as shown in figure 10, using laser beam and lens to form a plane), 
	brining a rotation support (laser rotating and locating system 2) into abutment with the rotation axis, the rotation support (2) supporting the lens holder (4) such that the lens holder (4) rotates relative to the rotation axis (¶23, the laser rotating and locating system 2 includes a fixing member 3, a rotating member 4 and a spring plate 6).
	Wu does not specifically teach a biasing portion into abutment with the lens holder and the rotation support in a first area, the biasing portion being configured to generate a biasing force to bring the lens holder and the rotation support closer to each other, the first area being positioned on an imaginary plane perpendicular to the optical axis,
	screw-engaging a male-threaded portion with a female-threaded portion in the first area, the female-threaded portion being provided in the lens holder or the rotation support, and the male-threaded portion abutting the lens holder and the rotation support; and 
	adjusting a screwing depth of the male-threaded portion relative to the female-threaded portion.
However, in a similar field of endeavor, Sato teaches a laser line generator (fig. 1-4 and ¶1 apparatus using laser beam) comprising: a biasing portion (9) into abutment with the lens holder (7) and the rotation support (6) in a first area, the biasing portion being configured to generate a biasing force to bring the lens holder and the rotation support closer to each other (a spring has a biasing force, as evidenced by Lu ¶15, spring 24 applies biasing force to the lens holder 4 to firmly fix the lens holder 4 in the displacement tube 2),
the first area being positioned on an imaginary plane perpendicular to the optical axis (the optical axis is passing through the center of the lens and an imaginary plane is place perpendicular to the optical axis), 
	screw-engaging a male-threaded portion (6b) with a female-threaded portion (7c) in the first area, the female-threaded portion (7c) being provided in the lens holder or the rotation support (6), and the male-threaded portion (6b) abutting the lens holder (7) and the rotation support (6); and 
	adjusting a screwing depth of the male-threaded portion (6b) relative to the female-threaded portion (7c).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a laser line generator of Wu with a biasing portion into abutment with the lens holder and the rotation support in a first area, the biasing portion being configured to generate a biasing force to bring the lens holder and the rotation support closer to each other, the first area being positioned on an imaginary plane perpendicular to the optical axis, screw-engaging a male-threaded portion with a female-threaded portion in the first area, the female-threaded portion being provided in the lens holder or the rotation support, and the male-threaded portion abutting the lens holder and the rotation support; and adjusting a screwing depth of the male-threaded portion relative to the female-threaded portion of Sato for the purpose of a simple construction, easy in assembly and adjustment, and has extremely high dispensing accuracy (¶5).
	Wu in view of Sato, and as evidence by Lu the rotation axis being perpendicular to an optical axis of the incident laser beam and parallel to the plane; and the imaginary plane being divided into the first area and a second area by the rotation axis.
	However, in a similar field of endeavor, Nakamura teaches a laser line generator (fig. 25) comprising, the rotation axis being perpendicular to an optical axis of the incident laser beam and parallel to the plane of the laser beam (fig. 25; ¶89, adjustment mechanism 35 having a rotation axes perpendicular to the optical axis); and the imaginary plane being divided into the first area and a second area by the rotation axis (as shown in figure 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a laser line generator of Wu in view of Sato, and evidence by Lu with the rotation axis being perpendicular to an optical axis of the incident laser beam and parallel to the plane of the laser beam; and the imaginary plane being divided into the first area and a second area by the rotation axis of Nakamura for the purpose of adjusting the optical element to any angle with respect to the plane perpendicular to the optical axis (¶89).

Claims 2-5, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20060070251) in view of Sato (JP 2002221416), as evidence by Lu (JP 3212651) and further in view of Nakamura et al. (US 20190126395) as applied to claim 1 above, and further in view of Tamamura (US 20090100692).
Regarding claim 2, Wu in view of Sato, as evidence by Lu, and further in view of Nakamura teaches the invention as set forth above but does not specifically teach wherein the rotation axis includes a first sphere and a second sphere, each of the first sphere and the second sphere abutting the lens holder and the rotation support, 
wherein the lens holder including a first sphere abutment portion and a second sphere abutment portion, the first sphere abutment portion abutting the first sphere, and the second sphere abutment portion abutting the second sphere, and 
wherein the rotation support includes a third sphere abutment portion and a fourth sphere abutment portion, the third sphere abutment portion abutting the first sphere and the fourth sphere abutment portion abutting the second sphere.
However, in a similar field of endeavor, Tamamura teaches a laser line generator (fig. 1, ¶4) comprising: a rotation axis that includes a first sphere (sphere body 8 – on left) and a second sphere (sphere body 8 - on right), each of the first sphere (sphere body 8 – on left) and the second sphere (sphere body 8 - on right) abutting the holder (body 60 and ¶10, using the rocking body 80 the holder 80 is suspended freely rockably) and the rotation support (walls 555), 
wherein the holder (60) including a first sphere abutment portion (abutment portion of 8 from shaft 6 shown in figure 1– on left) and a second sphere abutment portion (abutment portion of 8 from shaft 6  shown in figure 1 – on right), the first sphere abutment portion (abutment portion of 8 from shaft 6 shown in figure 1 – on left) abutting the first sphere (sphere body 8 – on left), and the second sphere abutment portion (abutment portion of 8 from shaft 6 shown in figure 1– on right) abutting the second sphere (sphere body 8 - on right), and wherein the rotation support (555) includes a third sphere abutment portion (abutment portion of 8 from body 60 shown in figure 1– on left) and a fourth sphere abutment portion (abutment portion of 8 from body 60 shown in figure 1– on right), the third sphere abutment portion (abutment portion of 8 from body 60 shown in figure 1– on left) abutting the first sphere (sphere body 8 – on left) and the fourth sphere abutment portion (abutment portion of 8 from body 60 shown in figure 1– on right) abutting the second sphere (sphere body 8 - on right).

    PNG
    media_image1.png
    522
    1000
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the laser line generator of Wu in view of Sato, as evidence by Lu, and further in view of Nakamura with the rotation axis includes a first sphere and a second sphere, each of the first sphere and the second sphere abutting the lens holder and the rotation support, wherein the lens holder including a first sphere abutment portion and a second sphere abutment portion, the first sphere abutment portion abutting the first sphere, and the second sphere abutment portion abutting the second sphere, and wherein the rotation support includes a third sphere abutment portion and a fourth sphere abutment portion, the third sphere abutment portion abutting the first sphere and the fourth sphere abutment portion abutting the second sphere of Tamamura for the purpose of  providing the ability to smoothly rock with small mechanical resistance thus providing high positional accuracy (¶15).
Regarding claim 3, Wu in view of Sato, as evidence by Lu, and further in view of Nakamura, and Tamamura teaches the invention as set forth above and Tamamura further teaches each of the first sphere (sphere body 8 – on left) and the second sphere (sphere body 8 - on right) includes a first part and a second part, 
wherein the first sphere abutment portion (abutment portion of 8 from shaft 6 shown in figure 1– on left) includes a first recess (area from shaft 6 that receives sphere body 8 – on left) receiving the first part of the first sphere (sphere body 8 – on left), 
wherein the second sphere abutment portion (abutment portion of 8 from shaft 6 shown in figure 1 – on right) includes a second recess (area from shaft 6 that receives sphere body 8 – on right) receiving the first part of the second sphere (sphere body 8 - on right), 
wherein the third sphere abutment portion (abutment portion of 8 from body 60 shown in figure 1– on left) includes a third recess (area from body 60 that receives sphere body 8 – on left) receiving the second part of the first sphere (sphere body 8 - on left), and 
wherein the fourth sphere abutment portion (abutment portion of 8 from body 60 shown in figure 1– on right) includes a fourth recess (area from body 60 that receives sphere body 8 – on right) receiving the second part of the second sphere (sphere body 8 - on right).
The reason for combining is the same in claim 2.
Regarding claim 4, Wu in view of Sato, as evidence by Lu, and further in view of Nakamura, and Tamamura teaches the invention as set forth above and Tamamura further teaches the first recess and/or the third recess includes a conical recess (¶28, conical shaped depression is formed at a tip of each shaft 6).  The reason for combining is the same in claim 2.
Regarding claim 5, Wu in view of Sato, as evidence by Lu, and further in view of Nakamura, and Tamamura teaches the invention as set forth above and Tamamura further teaches the second recess and/or the fourth recess includes a conical recess (¶28, conical shaped depression is formed at a tip of each shaft 6) or a V-groove recess, and 
wherein the V-groove recess provides a space having a V-shaped groove section.  The reason for combining is the same in claim 2.
Regarding claim 8, Wu in view of Sato, as evidence by Lu, and further in view of Nakamura teaches the invention as set forth above.  Sato further teaches 
wherein the gap adjuster (6b and 7c) includes,
a female-threaded portion (7c) provided in the lens holder or the rotation support (6); and 
a male-threaded portion (6b) abutting the lens holder (7) and the rotation support, the
male-threaded portion (6b) being screw-engaged with the female-threaded portion (7c, shown in fig. 1-4).
	Wu in view of Sato, Lu, and Nakamura does not specifically teach the male-threaded portion including a first abutment portion and a second abutment portion, the first abutment portion abutting the lens holder, and the second abutment portion abutting the rotation support, and 
wherein a distance between the first abutment portion and the second abutment portion changes as a screwing depth of the male-threaded portion relative to the female-threaded portion changes.
Tamamura further teaches a gap adjuster with a male-threaded portion (shaft 6 with thread part 65) including a first abutment portion (abutment portion of 8 from shaft 6 shown in figure 1– on left) and a second abutment portion (abutment portion of 8 from shaft 6 shown in figure 1– on right), the first abutment portion (abutment portion of 8 from shaft 6 shown in figure 1– on left) abutting the holder (60), and the second abutment portion (abutment portion of 8 from shaft 6 shown in figure 1– on right) abutting the rotation support (555), and 
wherein a distance between the first abutment portion (abutment portion of 8 from shaft 6 shown in figure 1– on left) and the second abutment portion (abutment portion of 8 from shaft 6 shown in figure 1– on right) changes as a screwing depth of the male-threaded portion (shaft 6 with thread part 65) relative to the female-threaded portion changes (¶28, thread part 65 of the shaft 6 is screwed into the female screw).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the laser line generator of Wu in view of Sato, as evidence by Lu, and further in view of Nakamura with the male-threaded portion including a first abutment portion and a second abutment portion, the first abutment portion abutting the lens holder, and the second abutment portion abutting the rotation support, and wherein a distance between the first abutment portion and the second abutment portion changes as a screwing depth of the male-threaded portion relative to the female-threaded portion changes of Tamamura for the purpose of  providing the ability to smoothly rock with small mechanical resistance thus providing high positional accuracy (¶15).
Regarding claim 9, Wu in view of Sato, as evidence by Lu, and further in view of Nakamura, and Tamamura teaches the invention as set forth above and Sato further teaches the gap adjuster (6b and 7c) is arranged in the first area (shown in fig. 1-4).  The reason for combining is the same as in claim 1.
Regarding claim 10, Wu in view of Sato, as evidence by Lu, and further in view of Nakamura, and Tamamura teaches the invention as set forth above. Nakamura further teaches 
wherein the rotation axis includes a first end and a second end (fig. 25, ¶89, adjustment mechanism 35 having a rotation axes perpendicular to the optical axis), 
wherein an action center position of the biasing force acting on the lens holder is located within an imaginary triangle area (shown in fig. 25, adjustment mechanism 35 with the optical element 25). 
Nakamura does not specifically teach the lens holder includes an abutting portion to abut the gap adjuster, 
wherein respective apexes of the imaginary triangle area correspond to the first end of the rotation axis, the second end of the rotation axis, and the abutting portion.
Tamamura further teaches the holder (body 60 and ¶10) includes an abutting portion (element 60 is adjacent to element 6) to abut the gap adjuster (shaft 6 with thread part 65), 
wherein respective apexes of the imaginary triangle area correspond to the first end of the rotation axis, the second end of the rotation axis (as shown in figure 1), and the abutting portion (element 60 is adjacent to element 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the laser line generating of Wu in view of Sato, as evidence by Lu, and further in view of  Nakamura, and Tamamura with the lens holder includes an abutting portion to abut the gap adjuster, wherein respective apexes of the imaginary triangle area correspond to the first end of the rotation axis, the second end of the rotation axis, and the abutting portion of Tamamura for the purpose of  providing the ability to smoothly rock with small mechanical resistance thus providing high positional accuracy (¶15).
Regarding claim 11, Wu in view of Sato, as evidence by Lu, and further in view of Nakamura, and Tamamura teaches the invention as set forth above and Tamamura further teaches the distance between the first abutment portion (abutment portion of 8 from shaft 6 shown in figure 1– on left) and the second abutment portion (abutment portion of 8 from shaft 6 shown in figure 1– on right) increases as the screwing depth increases (shown in figure 1, shaft 6 with thread part 65).  The reason to combine is the same as in claim 8.
Regarding claim 12, Wu in view of Sato, as evidence by Lu, and further in view of Nakamura, and Tamamura teaches the invention as set forth above and Tamamura further teaches the gap adjuster (shaft 6 with thread part 65) is arranged in the second area (half of the shaft 6 is in the second area shown in figure 1).  The reason to combine is the same as in claim 2.
Regarding claim 13, Wu in view of Sato, as evidence by Lu, and further in view of Nakamura, and Tamamura teaches the invention as set forth above and Tamamura further teaches the distance between the first abutment portion (abutment portion of 8 from shaft 6 shown in figure 1– on left) and the second abutment portion (abutment portion of 8 from shaft 6 shown in figure 1– on right) decreases as the screwing depth increases (shown in figure 1, shaft 6 with thread part 65).  The reason to combine is the same as in claim 2.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20060070251) in view of Sato (JP 2002221416), as evidence by Lu (JP 3212651) and further in view of Nakamura et al. (US 20190126395) as applied to claim 1 above, and further in view of Hagiwara (JP 20033172664).
Regarding claim 6, Wu in view of Sato, as evidence by Lu, and further in view of Nakamura teaches the invention as set forth above but does not specifically teach the biasing portion includes a first fixing end and a second fixing end, 
wherein the first fixing end is fixed to the lens holder, 
wherein the second fixing end is fixed to the rotation support, and 
wherein the biasing portion is configured to be elastically deformed to bring the first fixing end and the second fixing end closer to each other.
However, in a similar field of endeavor Hagiwara teaches 
 a device to produce laser light  (fig. 4 and 6, ¶19, laser light), 
wherein the biasing portion (¶19, the actuator 3 is constantly pressed against the base 4 in a state being biased toward the base 4 by the spring force of the tension spring 10) includes a first fixing end (actuator 3) and a second fixing end (base 4), 
wherein the first fixing end is fixed to the lens holder (actuator 3 holds the lens 2 as shown in figure 4), 
wherein the second fixing end is fixed to the rotation support (base 4), and 
wherein the biasing portion is configured to be elastically deformed (¶19, spring force) to bring the first fixing end (3) and the second fixing end (4) closer to each other (¶19, the actuator 3 is constantly pressed against the base 4 in a state being biased toward the base 4 by the spring force of the tension spring 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the laser line generator of Wu in view of Sato, as evidence by Lu, and further in view of Nakamura with the biasing portion includes a first fixing end and a second fixing end, wherein the first fixing end is fixed to the lens holder, wherein the second fixing end is fixed to the rotation support, and wherein the biasing portion is configured to be elastically deformed to bring the first fixing end and the second fixing end closer to each other of Hagiwara for the purpose of pulling two components together (¶19).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20060070251) in view of Sato (JP 2002221416), as evidence by Lu (JP 3212651) and further in view of Nakamura et al. (US 20190126395) as applied to claim 1 above, and further in view of Ushiwata et al. (US 7,696,450).
Regarding claim 7, Wu in view of Sato, as evidence by Lu, and further in view of Nakamura teaches the invention a set forth above but does not specifically teach the biasing portion abuts any two portions of the lens holder and any two portions of the rotation support in the first area.
However, in a similar field of endeavor, Ushiwata teaches a laser line generator (fig. 22, laser generator 341), 
wherein the biasing portion (left and right compression springs 44) abuts any two portions of the lens holder (shown in figure 22, area of the left and right compression springs 44 in contact with laser generator 341 includes element 41a which has the lens) and any two portions of the rotation support (shown in figure 22, area of the left and right compression springs 44 in contact with support member 340) in the first area.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the laser line generator of Wu in view of Sato, as evidence by Lu, and further in view of Nakamura with the biasing portion abutting any two portions of the lens holder and any two portions of the rotation support in the first area of Ushiwata for the purpose of moving the holder to a desire position (col. 11, lines 7-25).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20060070251) in view of Sato (JP 2002221416), as evidence by Lu (JP 3212651) and further in view of Nakamura et al. (US 20190126395) as applied to claim 14 above, and further in view of Wu’ (US 7,055,252, hereinafter Wu’252).
Regarding claim 15, Wu in view of Sato, as evidence by Lu, and further in view of Nakamura teaches the invention as set forth above but does not specifically teach the optical axis rotation support includes a position determiner configured to abut the rotation support to thereby restrict rotation of the rotation support, and wherein the position determiner is arranged in the second area.
Wu’252 teaches the laser line generator (fig. 3 and 4), 
wherein the optical axis rotation support (1B) includes a position determiner (the knob 51 has a limiter that allows to rotate to a clockwise limit and counterclockwise limit as shown in figure 3 and 4, col. 3, lines 20-32) configured to abut the rotation support (1B) to thereby restrict rotation of the rotation support (1B), and 
wherein the position determiner (the knob 51 has a limiter that allows to rotate to a clockwise limit and counterclockwise limit as shown in figure 3 and 4, col. 3, lines 20-32) is arranged in the second area (shown in figure 3 and 4, half of the limiter is in the second area).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the lase line generator of Wu in view of Sato, as evidence by Lu, and further in view of Nakamura with the optical axis rotation support includes a position determiner configured to abut the rotation support to thereby restrict rotation of the rotation support, and wherein the position determiner is arranged in the second area of Wu’252 for the purpose of maintaining the stability of the laser beam position (col. 3, lines 20-36).
Regarding claim 16, Wu in view of Sato, as evidence by Lu, and further in view of Nakamura, and Wu’252 teaches the invention as set forth above and Wu’252 further teaches the rotation support (1B) includes an engagement portion (the knob 51 has a limiter that allows to rotate to a clockwise limit and counterclockwise limit as shown in figure 3 and 4, col. 3, lines 20-32) having an engagement surface that intersects a circumferential direction relative to the optical axis, and 
wherein the position determiner is configured to abut the engagement portion (55, 54) directly, or indirectly through an intervening member (52, 53), to thereby restrict the rotation the knob 51 has a limiter that allows to rotate to a clockwise limit and counterclockwise limit as shown in figure 3 and 4, col. 3, lines 20-32) of the rotation support (1B).  The reason to combine is the same as in claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                           

/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/26/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reference to sections of the disclosure in the office action are to the included translation
        2 Reference to sections of the disclosure in the office action are to the included translation
        3 the optical axis is defined as a straight line passing through the geometrical center of a lens and joining the two centers of curvature of its surfaces
        4 Reference to sections of the disclosure in the office action are to the included translation